 Case 8:19-cv-01109-TPB-AAS Document 55 Filed 11/02/20 Page 1 of 5 PageID 440



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

YAJAIRIS VARGAS,

      Plaintiff,

v.                                                    Case No: 8:19-cv-1109-T-60AAS

VEHICLE SOLUTIONS CORP.,

      Defendant.
_______________________________________

                   ORDER DENYING “PLAINTIFF’S DISPOSITIVE
                      MOTION FOR SUMMARY JUDGMENT”

      This matter is before the Court on “Plaintiff’s Dispositive Motion for Summary

Judgment and Memorandum of Law in Support,” filed on July 8, 2020. (Doc. 38).

Defendant Vehicle Solutions Corporation filed a response on August 21, 2020. (Doc.

45). Plaintiff filed a reply on September 28, 2020. (Doc. 49). After reviewing the

motion, response, reply, court file, and record, the Court finds as follows:

                                      Background

      The son of Plaintiff Yajairis Vargas incurred a debt to Defendant to purchase a

car. Because her son worked for Plaintiff’s company, Plaintiff made payments on the

car loan by taking money out of her son’s paycheck. According to Plaintiff, the loan

fell into arrears due to confusion over the timing of payments and Defendant contacted

her son to attempt to obtain payment. Plaintiff intervened to try to resolve the matter,

calling Defendant on her cell phone, which had a number ending in -6032. Plaintiff

alleges that Defendant began calling Plaintiff on the -6032 number, using both auto-



                                        Page 1 of 5
 Case 8:19-cv-01109-TPB-AAS Document 55 Filed 11/02/20 Page 2 of 5 PageID 441



dialing and recorded messages without her consent. She now moves for summary

judgment.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of material

fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

Cir. 2004). When the moving party has discharged its burden, the nonmoving party

must then designate specific facts showing the existence of genuine issues of material

fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If there

is a conflict between the parties’ allegations and evidence, the nonmoving party’s

evidence is presumed to be true and all reasonable inferences must be drawn in the

nonmoving party’s favor. Shotz v. City of Plantation, Florida, 344 F.3d 1161, 1164

(11th Cir. 2003).

                                       Analysis

      The Telephone Consumer Protection Act (“TCPA”) prohibits auto-dialed or

prerecorded calls to cell phones without the “prior express consent of the called party.”

47 U.S.C. § 227(b)(1)(A)(iii). The TCPA further provides that “[a] person or entity”



                                        Page 2 of 5
 Case 8:19-cv-01109-TPB-AAS Document 55 Filed 11/02/20 Page 3 of 5 PageID 442



may assert an action based on a violation of the foregoing provision, for monetary or

injunctive relief, or both. 47 U.S.C. § 227(b)(3).

      Plaintiff alleges that she never gave her consent to receive auto-dialed or

prerecorded calls from Defendant, and if she did give consent, she subsequently

revoked it, repeatedly speaking with Defendant’s representatives and directing them

to cease calling. Plaintiff has moved for summary judgment, arguing that there is no

genuine issue of fact as to the elements of the alleged TCPA violation or as to

Defendant’s willfulness.

      In opposition to Plaintiff’s motion, Defendant has submitted the deposition

testimony of its collections manager, Christina Perez, and a declaration from Nuria

Santamaria, a “skip tracer” also employed by Defendant. Defendant argues that this

evidence raises a genuine issue of material fact regarding consent.

      In her deposition, Perez testified that as Defendant’s collections manager, she

typically sits in a room not far from employees such as Santamaria, who contact

customers by phone. She testified that on December 17, 2018, she overheard

Santamaria speaking to Plaintiff over the phone, and that she herself spoke with

Plaintiff on occasions after that. While Perez did not specifically recall hearing

Santamaria ask for Plaintiff’s consent on that call, Perez testified that one of

Santamaria’s assigned tasks was to obtain consent to received auto-dialed and

prerecorded calls. She further testified that when a party requests not to be called, as

Plaintiff claims she did, Perez is informed and speaks with the party. Perez testified

that did not happen on December 17, 2018, and Defendant’s business records contain

no reference to such a request by Plaintiff on that call. Perez testified that only

                                         Page 3 of 5
 Case 8:19-cv-01109-TPB-AAS Document 55 Filed 11/02/20 Page 4 of 5 PageID 443



several months later did Plaintiff request not to be called, at which point Perez put

Plaintiff on “do not call” status, which was later lifted at Plaintiff’s request.

        Santamaria’s affidavit corroborates Perez’s testimony concerning the December

17, 2018 call. Her affidavit states that on that call Plaintiff gave consent for

Defendant to contact her at the -6032 number using automatic and prerecorded

systems. Plaintiff argues that Santamaria’s affidavit is conclusory and should be

disregarded. The affidavit, however, while not detailed, is not impermissibly

conclusory. It provides Santamaria’s position with Defendant, the date of the call, the

participants in the call, and the content of the call relevant to the issues on Plaintiff’s

summary judgment motion. The Court is not required to disregard the affidavit

because it does not recount other details of the conversation or because its statement

regarding Plaintiff’s consent is framed in somewhat “legal” language.

        Plaintiff argues that if she in fact ever gave consent, she revoked it in

subsequent calls, including the December 17, 2018, call. However, given the stark

contrast between Plaintiff’s and Defendant’s versions of that call, a reasonable jury

could question Plaintiff’s credibility and disbelieve her testimony as to other calls as

well.

        Courts in TCPA cases have repeatedly held that conflicting evidence and

credibility issues, such as those presented here, must be determined by the jury and

preclude summary judgment. See, e.g., Osorio v. State Farm Bank, F.S.B., 746 F.3d

1242, 1256 (11th Cir. 2014) (noting that conflicting witness testimony on consent

presents “exactly the kind of factual dispute that cannot properly be resolved on

summary judgment”); Brown v. Ocwen Loan Servicing LLC, 8:18-cv-136-T-60AEP,

                                          Page 4 of 5
 Case 8:19-cv-01109-TPB-AAS Document 55 Filed 11/02/20 Page 5 of 5 PageID 444



2019 WL 4221718, at *7 (M.D. Fla. Sept. 5, 2019) (“Whether James revoked

his consent is a question for the jury that cannot be resolved on summary judgment.”);

Cinquini v. Synchrony Bank, 16-cv-3409-T-36TGW, 2018 WL 7284359, at *9 (M.D. Fla.

June 11, 2018) (“Where evidence conflicts over consent, summary judgment is

unavailable.”).

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

      “Plaintiff’s Dispositive Motion for Summary Judgment and Memorandum of

      Law in Support” (Doc. 38) is DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day

November, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
